Citation Nr: 0017437	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-26 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected gastritis secondary 
to non steroidal anti-inflammatory drugs (NSAID), from the 
initial grant of service connection.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected myofascial pain 
syndrome, from the initial grant of service connection.  

3.  Entitlement to an increased (compensable) evaluation for 
service-connected status post fracture of the coccyx, from 
the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1994 to March 1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an original rating action by 
the RO in July 1995 which granted service connection and 
assigned the current ratings for the disabilities shown on 
the first page of this document.  In September 1997, a 
hearing was held at the RO before Iris S. Sherman, who is a 
member of the Board designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(a) 
(West 1991 & Supp. 1999).  The Board remanded the appeal to 
the RO for additional development in April 1998.  

By rating action in November 1998, the RO denied service 
connection for residuals of a claimed fracture of L4-5, on 
the basis that the claim was not well grounded.  The veteran 
and her representative were notified of this decision and did 
not appeal.  

In the April 1998 remand, the Board noted that the issues of 
service connection for headaches and post-traumatic stress 
disorder (PTSD) were previously and finally denied by the RO 
in June 1996, and that the veteran expressed a desire to 
reopen the claims at the personal hearing in September 1997.  
It was also noted that the Board interpreted the veteran's 
statements as a claim for a total rating for compensation 
purposes based on individual unemployability, and referred 
all three issues to the RO for appropriate action.  (The 
Board noted that these issues were not inextricably 
intertwined with the issues on appeal.)  However, it does not 
appear that any action was taken on these matters by the RO.  
Accordingly, these issues are again brought to the attention 
of the RO for appropriate action.  

(The issues of increased ratings for service-connected 
gastritis secondary to non steroidal anti-inflammatory drugs 
and myofascial pain syndrome are the subject of the remand 
portion of this document.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the issue of an 
increased rating for a fractured coccyx has been obtained by 
the RO.  

2.  The residuals of a fractured coccyx include painful 
residuals.  


CONCLUSION OF LAW

An increased rating to 10 percent for residuals of a 
fractured coccyx is warranted.  38 U.S.C.A. §§ 1155, 
5107(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, Part 4, 
Diagnostic Code 5298 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was treated 
for low back pain after falling down a flight of stairs and 
hitting her buttock while in service in February 1995.  On 
initial examination, there was tenderness at the coccyx area 
with muscle spasm and mild swelling, but no ecchymosis.  X-
rays studies showed fracture of the coccyx without 
dislocation.  An orthopedic evaluation later the same day 
showed pain at the tail bone area.  The examiner noted that 
x-ray studies showed anterior angulation of the coccyx 
fracture.  The veteran was prescribed Robaxin and given a 
donut seat.  

On her separation examination in March 1995, the veteran was 
noted to have tenderness along the coccyx area.  

A physical therapy report in March 1995 shows that the 
veteran was seen for complaints of numbness after sitting or 
lying on her side for any length of time.  The report noted 
that the veteran had a history of additional back problems, 
and that she had been treated at the clinic in January 1995.  
On examination, there was tenderness to percussion in the 
coccyx area.  Straight leg raising was negative and the 
veteran's posture was unremarkable.  The assessment included 
status post coccygeal fracture and multiple pains.  

Progress notes in March 1995 showed treatment for complaints 
of pain in the coccyx area with numbness and tingling into 
the legs.  The veteran had normal flexion and a mild antalgic 
gait.  The assessment was coccyx fracture.  The examiner 
noted that the veteran was to be discharged from service in 
two weeks.  

On VA examination of the back in May 1995, the veteran 
complained of pain in the buttock region and mid-low back 
areas.  The examiner noted that the veteran's service medical 
records were not available for review.  On examination, there 
was mild discomfort with direct palpation over the lower 
lumbar vertebral column and sacrum and the surrounding 
musculature.  X-ray studies of the coccyx suggested some mild 
sclerosis in the coccyx without evidence of displacement.  
The radiologist commented that this could represent a healing 
fracture, but that direct comparison with prior films was 
needed to confirm this.  The examiner noted that there was no 
x-ray evidence of any ongoing bony injury at this time, and 
that the majority of the veteran's pain appeared to be 
related to muscle spasm and discomfort in the low back and 
neck areas.  

Similar findings were noted on a VA general examination at 
that time.  The diagnoses on that examination included status 
post fracture of the coccyx.  

By rating action in July 1995, service connection was 
established, in part, for status post fracture of the coccyx, 
and a noncompensable rating was assigned effective from March 
15, 1995, the day following the veteran's discharge from 
service.  

A private rehabilitation report received in December 1995 
shows that the veteran was evaluated in September and October 
1995.  The report noted the veteran's history of a fractured 
coccyx in service, and positive relief from trigger point 
injections.  No specific findings pertaining to the veteran's 
coccyx area were noted.  

At a personal hearing at the RO before the undersigned in 
September 1997, the veteran testified that she had to sit in 
a forward leaning position so that she did not put any 
pressure on her coccyx area, and that she had numbness in her 
legs after sitting for any length of time.  The veteran also 
described shooting pains down her legs which she believed was 
due to her coccyx fracture.  (T p.11).  

VA progress notes show that the veteran was seen for various 
medical problems from 1995 to 1998.  Other than noting a 
history of a fracture of the coccyx in service, the 
outpatient records do not reflect any specific findings 
pertinent to the coccyx fracture.  The records indicate that 
the veteran was involved in an automobile accident in 
February 1997, and that she was seen primarily for chronic 
neck pain with numbness into her upper extremities since 
then.  

An outpatient report in April 1997 show that the veteran had 
low back pain for one week.  On examination, there was no 
point tenderness and deep tendon reflexes were intact.  The 
assessment was low back pain.  

On VA examination for peripheral nerves in October 1998, the 
veteran complained of chronic pain in the low back and coccyx 
areas.  The examiner commented that there may be two separate 
pains.  It was also noted that the veteran was several months 
pregnant.  On examination, the veteran could walk on her toes 
and heels, and could jog slowly.  Romberg was normal and the 
veteran could squat and get up.  Strength in the lower 
extremities was good and there was no atrophy.  Reflexes in 
the lower extremities were symmetrical and active, and 
straight leg raising was normal.  Superficial sensation, 
trace figures, and vibration were normal in the lower 
extremities.  The examiner's conclusion included coccygeal 
pain for three to four years, perhaps post-traumatic, but 
that the veteran was neurologically negative on examination.  

On VA examination of the bones in October 1998, the examiner 
noted the veteran's history of a fracture of the coccyx in 
service.  The veteran reported that she still had some pain 
in the coccyx area when pressure was applied.  On 
examination, there was some tenderness over the coccyx area.  
The diagnosis was residuals of a fracture of the coccyx.  
(The examiner indicated that x-rays were not ordered because 
the veteran was pregnant.)  

On VA examination of the joints in October 1998, the 
diagnosis was history of numbness of the lower extremities 
when sitting too long, with no abnormality found relative to 
the joints.  

Analysis

As noted above, service connection for residuals of a 
fracture of the coccyx was established by rating action in 
July 1995.  Initially, a noncompensable evaluation was 
assigned for the coccyx fracture, effective from March 15, 
1995, the day following the veteran's discharge from service.  
38 C.F.R. § 3.400(b)(2) (1999).  The veteran disagreed with 
the evaluation assigned and this appeal ensued.  Thereafter, 
in November 1998, the RO continued the noncompensable rating 
for the residuals of a coccyx fracture.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), the Court held that 
where the claim arises from an original rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In a recent decision, 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco was not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, and 
that separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

In the instant case, the Board is satisfied that all relevant 
facts have been properly developed with respect to the issue 
pertaining to the coccyx.  The record is complete and the 
Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Under 
38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

The veteran is currently assigned a noncompensable evaluation 
under Diagnostic Code (DC) 5298 for her service-connected 
fracture of the coccyx. The applicable code under which the 
veteran's disability is rated is as follows:  

5298  Coccyx, removal of:  
  Partial or complete, with painful 
residuals.......................................      10
  Without painful 
residuals................................................................       
0

In the instant case, the evidence shows that the veteran 
sustained a fracture of the coccyx in February 1995 while in 
service, and that she was treated conservatively with 
medication and therapy.  VA x-ray studies in May 1995 showed 
some mild sclerosis in the coccyx without evidence of 
displacement.  On recent VA examination in October 1998, 
tenderness over the coccyx area was noted by the physician.  
The veteran has complained of pain in this area.  As there is 
no diagnostic code provision for injury to the coccyx without 
removal, the Board finds that her disability should be rated 
under the criteria for removal of the coccyx as this code 
provision is most closely analogous to her disability.  In 
view of the objective evidence of tenderness of the coccyx 
and the veteran's complaints of pain over the coccyx, the 
Board finds that the manifestations of this disability 
warrant a 10 percent rating.  This is the highest rating 
possible for an injury of the coccyx.  In addition, as no 
neurological manifestations have been ascribed by a physician 
to this disability, consideration of a rating under the 
neurological codes is not appropriate.



ORDER

A rating of 10 percent for service-connected status post 
fracture of the coccyx is granted, subject to VA laws and 
regulation concerning the payment of monetary benefits.  


REMAND

Although further delay with respect to the remaining issues 
on appeal is regrettable, the Board finds that additional 
development must be accomplished prior to further 
consideration of the veteran's appeal of these issues.  

The Board remanded the issues of increased ratings for 
gastritis secondary to non steroidal anti-inflammatory drugs 
and myofascial pain syndrome in April 1998 for additional 
examinations in order to provide the Board with specific 
detailed information necessary to evaluate the residuals of 
the service connected disabilities.  However, when the 
veteran was examined by VA in October 1998, she was 
approximately 8 months pregnant, and the examiners indicated 
that they could not provide the requested information due to 
her physical state.  As the requested information has a 
direct bearing on the ratings to be assigned the service-
connected disabilities, additional examinations must be 
undertaken.  

Additionally, the Board noted that the veteran was assigned a 
10 percent rating for myofascial pain syndrome under DC 5299, 
effective from March 15, 1995.  Because DC 5099 refers to an 
unlisted condition which is to be rated by analogy to another 
condition (See 38 C.F.R. § 4.27 (1999)), the RO was 
instructed to identify the analogous Code or Codes relied 
upon to assign the 10 percent rating.  The Board directed the 
RO to determine which muscle(s) are affected by the 
condition, and to assign a rating code and rating for each 
such affected muscle.  The RO was also asked to determine if 
any joints contiguous to the muscles are affected.  If there 
were any neurological manifestations, the RO was to consider 
whether separate ratings could be assigned without violating 
the rule against pyramiding.  

By rating action in November 1998, the RO assigned a rating 
code of 5299-5025 (fibromyalgia) for the 10 percent rating 
for service-connected myofascial pain syndrome, effective 
from March 15, 1995.  However, fibromyalgia was not a ratable 
disability under the rating schedule prior to May 7, 1996.  
See 61 FR 20438, May 7, 1996.  That is to say, that DC 5025 
first appeared in the rating schedule in 1996 pursuant to the 
publication of an interim final rule effective May 7, 1996, 
which added DC 5025.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised criteria may not be applied earlier than the 
effective date of the revised regulations.  Rhodan v. West, 
12 Vet. App. 55 (1998).  Thus under Rhodan, it would appear 
that the criteria for fibromyalgia not be applied before the 
effective date of this regulation.  Accordingly, the RO must 
identify the analogous Code or Codes relied upon to assign 
the 10 percent rating for myofascial pain syndrome prior to 
May 7, 1996.  From that date, the RO must consider whether 
the old or revised rating criteria are most favorable to the 
veteran and apply that code which provides the veteran with 
the highest evaluation.

The April 1998 remand also directed that the veteran be 
afforded a VA examination to determine the severity of her 
chronic myofascial pain syndrome in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although the veteran was 
examined by VA in October 1998, the examiner did not provide 
sufficiently detailed information to evaluate the degree of 
functional impairment due to the service-connected disability 
under DeLuca.  The Board specifically requested that the 
orthopedic examiner express the degree of functional 
impairment found for any affected joints due to a service 
connected disability in terms of the degree of additional 
range-of-motion loss or ankylosis due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  However, the examiner did not offer any 
opinion concerning any functional loss.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  

Lastly, the RO's attention is directed to the recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  Therein, the 
Court held that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

Although further delay is regrettable, the veteran must be 
afforded another VA examination which fully complies with the 
Board's instructions below.  To ensure that VA has met its 
duty to assist the veteran in developing the facts pertinent 
to her claim, the case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for her service-connected 
gastritis and myofascial pain syndrome 
since 1998.  Based on her response, the 
RO should attempt to obtain copies of all 
such records not already contained in the 
claims folder from the identified 
treatment sources, as well as any VA 
clinical records, and associate them with 
the claims folder.  The veteran should 
also be asked to document any 
incapacitating episodes due to the 
service-connected disabilities she may 
have experienced, to include employment 
records.  

2.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the extent and severity of 
her service connected myofascial pain 
syndrome.  The claims folder should be 
made available to the examiners for 
review before the examinations, and all 
indicated studies should be accomplished.  
The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiners finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, they should so indicate and 
provide an explanation.  The clinical 
findings and reasons upon which the 
opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

The orthopedic examiner should determine 
as follows:  

I  Whether the veteran's myofascial 
pain syndrome is most closely 
analogous in terms of manifestations 
to myositis or fibromyalgia.  The 
muscles and any contiguous joints 
affected by the myofascial pain 
syndrome should be identified and 
all manifestations of disability 
discussed.  

II  The range of motion of all 
joints affected by the service-
connected myofascial pain syndrome.  
In this regard, the examiner should 
be asked to specify what is 
considered normal range of motion in 
degrees for these joints.  

III  With respect to any joint 
affected by myofascial pain 
syndrome, the examiner should note 
whether there is weakened movement, 
excess fatigability, or 
incoordination, and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  

IV  The examiner should also note 
whether pain could significantly 
limit functional ability during 
flare-ups or when any affected joint 
is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If any 
determination cannot feasibly be 
made, it should be so indicated.  

V  The veteran's work history since 
service discharge.  Any time lost 
from gainful employment due 
myofascial pain syndrome should be 
reported.  

The neurological examiner should 
determine as follows:

Is it at least as likely as not that 
the veteran has any neurological 
abnormalities referable to the 
service connected myofascial pain 
syndrome.  If so, all manifestations 
(including the nerve(s) affected and 
severity thereof) should be 
indicated.  

3.  The veteran should also be afforded 
an examination by a specialist in 
gastroenterology to determine the 
manifestations and severity of the 
service connected gastritis secondary to 
NSAIDS.  Any co-existing disabilities, 
unrelated to the service connected 
disability, should be identified, and 
distinguished from the service connected 
disability.  If this is not feasible, the 
examiner should indicate the reasons 
therefor.  All indicated tests must be 
accomplished in order to answer the 
following questions: Whether there are 
severe hemorrhages or large ulcerated or 
eroded areas; whether there are multiple 
small eroded or ulcerated areas and 
symptoms; whether there are small nodular 
lesions and symptoms.  The claims folder 
must be made available to the examiner 
prior to the examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
myofascial pain syndrome and gastritis 
have been provided by the examiners and 
whether the examiners have responded to 
all questions posed.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should also consider the case of 
Fenderson v. West, 12 Vet. App. 119 
(1999) pertaining to staged ratings.  If 
the benefits sought on appeal remain 
denied, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying her 
of the date of the examinations should be 
included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


